Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on December 11, 2020.

2. Claims 2-20 have been examined. 


Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 8 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The apparatus of claim 7, wherein the execution of the microcontroller iistructions further cause the microcontroller to provide an alert in response to a failure to replace the data, the software instructions, or the firmware instructions with the update data,” which are not found in the prior art of record.
Incorporating intervening claim 7, intervening claim 6, and claim 8 into claims 2, 11, and 20 would put the case in condition for allowance.
Claim 17 is similar to claim 8 and also allowable.


Claim Rejections – 35 USC §103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. Claims 2-4, 9-13, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0213891 to Nishikawa et al. (hereafer “Nishikawa”) in view of US 2016/0134660 to Ponsini et al. (hereafter “Ponsini”).

Claim 2. 
Nishikawa discloses  replaceable hardware apparatus adapted to be coupled to a target device, the replaceable hardware apparatus comprising:
a hardware resource configured to be physically coupled to the target device, wherein the target device includes a memory device to store instructions that provide firmware instructions or software instructions for operation of the target device (FIG.1 and related text);
a storage device configured to store update data for deployment to the target device (FIG.1, Memory 24 and related text);
a microcontroller comprising embedded memory to execute microcontroller instructions, wherein execution of the microcontroller instructions cause the microcontroller to: detect coupling of the hardware resource to the target device (FIG.2, n=2 and related text);
control interaction between the replaceable hardware apparatus and the target device (FIG.2, n=3, n=7, and related text);
perforrn attestation of attributes of the replaceable hardware apparatus to the target device (FIG.2, n=4, n=5, and related text); and
cause an update of at least one of: data, software instructions, or firmware instractions of the target device, using the update data obtained from the storage device, based on the attestation of the attributes of the replaceable hardware apparatus (FIG.2, n=6 and related text).

Nishikawa does not disclose circuitry configured to host a trusted execution environment and using the trusted execution environment.
However, Ponsini further discloses circuitry configured to host a trusted execution environment and using the trusted execution environment (0012, 0014, 0015).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ponsini’s teaching into Nishikawa‘s teaching.  One would have been motivated to do so to manage user’s sensitive applications stored in the user’s device as suggested by Ponsini (0012).

Claim 3. 
Nishikawa discloses the apparatus of claim 2, wherein the update of the software instructions or the firmware instructions of the target device causes one or more of: upgrading of a current version of the firmware instructions of the target device; upgrading of a current version of the firmware instructions of a hardware component of the target device (FIG.2, n=6 and related text); . . .

Claim 4.
Nishikawa does not disclose the apparatus of claim 2, wherein the trusted execution environment is configured to isolate execution of the microcontroller instructions.
However, Ponsini further discloses the trusted execution environment is configured to isolate execution of the microcontroller instructions (0004, 0005).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ponsini’s teaching into Nishikawa‘s teaching.  One would have been motivated to do so to manage user’s sensitive applications stored in the user’s device as suggested by Ponsini (0012).

Claim 9. 
Nishikawa discloses the apparatus of clair 2, wherein the update of the data, the software instructions, or the firmware instructions is initiated by the target device, in response to the target device detecting the coupling of the replaceable hardware apparatus to the target device (FIG.4 and related text).

Claim 10. 
Nishikawa discloses the apparatus of claim 2, wherein the replaceable hardware apparatus is a battery device, a capacitor device, an autornotive component, or a drone component (FIG.1, Battery Pack 2, and related text).

Claim 11. 
Nishikawa discloses a non-transitory machine-readable medium having instructions stored therein that, when executed by circuitry of a replaceable hardware apparatus, cause the replaceable hardware apparatus to:
detect coupling of a hardware resource of the replaceable hardware apparatus to a target device (FIG.1 and related text);
control interaction between the replaceable hardware apparatus and the larget device (FIG.2, n=2 and related text);
obtain update data for deployment to the target device (FIG.2, n=3, n=7, and related text),
perform attestation of attributes of the replaceable hardware apparatus to the target device (FIG.2, n=4, n=5, and related text), 
control an update of at least one of: data, software instructions, or firmware instructions of the target device, using the update data, the update data configured for deployment on the target device based on the attestation of the attributes of the replaceable hardware apparatus (FIG.2, n=6 and related text).

Nishikawa does not disclose using a trusted execution environment of the replaceable hardware apparatus.
However, Ponsini further discloses using a trusted execution environment of the replaceable hardware apparatus (0012, 0014, 0015).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ponsini’s teaching into Nishikawa‘s teaching.  One would have been motivated to do so to manage user’s sensitive applications stored in the user’s device as suggested by Ponsini (0012).

Claims 12, 13, 18, and 19.
Claims 12, 13, 18, and 19 are medium versions, which recite(s) the same limitations as those of claims 3, 4, 9, and 10, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 12, 13, 18, and 19.

Claims 20 and 21.
Claims 20 and 21 are apparatus versions, which recite(s) the same limitations as those of claims 2 and 10, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claima 20 and 21.


6. Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa, Ponsini, and further in view of US 2005/0132351 to Randall et al. (hereafter “Randall”).

Claim 5. 
Nishikawa and Ponsini do not disclose the apparatus of claim 2, wherein the execution of the microcontroller instructions further cause the microcontroller to: save a current version of the data, the software instractions, or the firmware instructions of the target device; and revert to the current version of the data, the software instructions, or the firmware instructions in response to a failure to replace the current version with the update data.
However, Randall further discloses save a current version of the data, the software instractions, or the firmware instructions of the target device; and revert to the current version of the data, the software instructions, or the firmware instructions in response to a failure to replace the current version with the update data (FIG.2 and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Randall’s teaching into Nishikawa and Ponsini‘s teaching.  One would have been motivated to do so to prevent device failure as suggested by Randall (0070, 0093).

Claim 14.
Claim 14 is a medium version, which recite(s) the same limitations as those of claim 5, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 14.


7. Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa, Ponsini, and further in view of US 2010/0235822 to Jamerson (hereafter “Jamerson”).

Claim 6. 
Nishikawa and Ponsini do not disclose the apparatus of claim 2, wherein the storage device is further configured to store data providing a registry of version information of the target device, and wherein the execution of the microcontroller instructions further cause the microcontroller to compare the version information with version information associated with the update data.
However, Jamerson further discloses the storage device is further configured to store data providing a registry of version information of the target device, and wherein the execution of the microcontroller instructions further cause the microcontroller to compare the version information with version information associated with the update data (FIG.2 and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Jamerson’s teaching into Nishikawa and Ponsini‘s teaching.  One would have been motivated to do so to ensure that devices receive the latest data/update as suggested by Jamerson (0044).

Claim 7. 
Nishikawa and Jamerson do not disclose the apparatus of claim 6, wherein the execution of the microcontroller instructions further cause the microcontroller to verify permission to replace the data, the software instructions, or the firmware instructions with the update data.
However, Ponsini further discloses to verify permission to replace the data, the software instructions, or the firmware instructions with the update data (FIG.4  and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ponsini’s teaching into Nishikawa and Jamerson‘s teaching.  One would have been motivated to do so to manage user’s sensitive applications stored in the user’s device as suggested by Ponsini (0012).

Claims 15 and 16.
Claims 15 and 16 are medium versions, which recite(s) the same limitations as those of claims 6 and 7, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 15 and 16.


Conclusion
8. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192